DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 23, and 30 have been considered but are moot because the new ground of rejection does not rely on the combination reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 21-26, 28-31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2021/0066339) in view of Park (US 2015/0132915) .

	Claim 1, Kadota discloses (Fig. 6) a three-dimensional (3D) memory device, comprising: 	a memory stack (33/34, insulating layers/interconnect layers, Para [005]) comprising interleaved conductive layers (34 has conductor layers, Para [0056]) and dielectric layers (33); and 	a channel structure (MP, memory pillar, Para [0057]) extending vertically through the memory stack (MP extends vertically through 33/34)  and comprising: 	a dielectric layer (35, block insulating film, Para [0058]) disposed continuously along a sidewall of the channel structure (35 is disposed continuously along a sidewall of MP); 	wherein each of the conductive layers (34) comprises a gate electrode (34a, conductor of gate, Para [0067]) and an adhesive layer (34b, conductor for improving adhesion, Para [0056]) vertically between the gate electrode and at least one of the dielectric layers (34b is between 34a and 33), and 	wherein the adhesive layer is in direct contact with the gate electrode, the dielectric layer, and the at least one of the dielectric layers (34b is in direct contact with 34a, 35, and 33).	Kadota does not explicitly disclose a high dielectric constant (high-k) dielectric layer, wherein the high-k dielectric layer comprises zirconium oxide, a memory film over the high-k dielectric layer along the sidewall of the channel structure, the memory film comprising a tunneling layer, a storage layer, and a blocking layer; and a semiconductor channel over the memory film along the sidewall of the channel structure.	However, Park discloses (Fig. 17) a memory film (152/154/156b, tunneling layer/charge storage layer/blocking layer, Para [0134]) over (152/154/156b over 156a) a high-k dielectric layer (156a, high-k layer which may be zirconium oxide, Para [0099], [0135]) along the sidewall of (152/154/156b are along sidewall of 150/160) a channel structure (150/160, gate dielectric/channel region, Para [0134]), the memory film (152/154/156b) comprising a tunneling layer (152), a storage layer (154), and a blocking layer (156b); and a semiconductor channel (160, channel region, Para [0134]) over the memory film (160 over 152/154/156b) along the sidewall of the channel structure (160 is along sidewalls of 150/160).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the memory film and channel structures of Park to the device of Kadota as it protection from oxidation which improves reliability (Park, Para [0164]).	Claim 3, Kadota in view of Park discloses the 3D memory device of claim 1, wherein the high-k dielectric layer (high-k taught by Park) does not extend between the gate electrode and the at least one of the dielectric layers (35 of Kadota does not extend between 34a and 33).	Claim 6, Kadota in view of Park discloses the 3D memory device of claim 1.	Park discloses wherein the memory film (152/154/156b, tunneling layer/charge storage layer/blocking layer, Para [0134]) comprises a blocking layer (156b), a storage layer (154), and a tunneling layer (152).	Claim 21, Kadota in view of Park discloses the 3D memory device of claim 1.	Kadota discloses (Fig. 7) further comprising: a semiconductor plug (32, interconnects functions as source line of semiconductor material, under broadest reasonable interpretation (BRI) considered a plug, Para [0054]) at a bottom of the channel structure (32 is a the bottom of MP relabeled HR2 in Fig. 7).	Claim 22, Kadota in view of Park discloses the 3D memory device of claim 1, wherein the high-k dielectric layer (high-k taught by Park) extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (35 extends in a vertical direction which is perpendicular to contacting surface of 34b and 33).	Claim 23, Kadota discloses (Fig. 6) a three-dimensional (3D) memory device, comprising: 	a memory stack (33/34, insulating layers/interconnect layers, Para [005]) comprising interleaved conductive layers (34 has conductor layers, Para [0056]) and dielectric layers (33); and 	a channel structure (MP, memory pillar, Para [0057]) extending vertically through the memory stack (MP extends vertically through 33/34)  and comprising:	a dielectric layer (35, block insulating film, Para [0058]) disposed continuously along a sidewall of the channel structure (35 is disposed continuously along a sidewall of MP); 	wherein each of the conductive layers (34) comprises a gate electrode (34a, conductor of gate, Para [0067]) and an adhesive layer (34b, conductor for improving adhesion, Para [0056]) vertically between the gate electrode and at least one of the dielectric layers (34b is between 34a and 33) and 	wherein the adhesive layer is in direct contact with the gate electrode, the dielectric layer, and the at least one of the dielectric layers (34b is in direct contact with 34a, 35, and 33).	 Kadota does not explicitly disclose a high dielectric constant (high-k) dielectric layer, a memory film over the high-k dielectric layer along the sidewall of the channel structure, the memory film comprising a tunneling layer, a storage layer, and a blocking layer; and a semiconductor channel over the memory film along the sidewall of the channel structure.	However, Park discloses (Fig. 17) a memory film (152/154/156b, tunneling layer/charge storage layer/blocking layer, Para [0134]) over (152/154/156b over 156a) a high-k dielectric layer (156a, high-k layer which may be zirconium oxide, Para [0099], [0135]) along the sidewall of (152/154/156b are along sidewall of 150/160) a channel structure (150/160, gate dielectric/channel region, Para [0134]), the memory film (152/154/156b) comprising a tunneling layer (152), a storage layer (154), and a blocking layer (156b); and a semiconductor channel (160, channel region, Para [0134]) over the memory film (160 over 152/154/156b) along the sidewall of the channel structure (160 is along sidewalls of 150/160).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the memory film and channel structures of Park to the device of Kadota as it protection from oxidation which improves reliability (Park, Para [0164]).
	Claim 24, Kadota in view of Park discloses the 3D memory device of claim 23, wherein the high-k dielectric layer comprises zirconium oxide (Park discloses blocking layer 156a may be zirconium oxide, Para [0099]).	Claim 25, Kadota in view of Park discloses the 3D memory device of claim 24, wherein the high-k dielectric layer (high-k taught by Park) does not extend between the gate electrode and the at least one of the dielectric layers (35 of Kadota does not extend between 34a and 33).	Claim 26, Kadota in view of Park discloses the 3D memory device of claim 23.	Park discloses wherein the memory film (152/154/156b, tunneling layer/charge storage layer/blocking layer, Para [0134]) comprises a blocking layer (156b), a storage layer (154), and a tunneling layer (152).	Claim 28, Kadota in view of Park discloses the 3D memory device of claim 23.	Kadota discloses (Fig. 7) further comprising: a semiconductor plug (32, interconnects functions as source line of semiconductor material, under (BRI) considered a plug, Para [0054]) at a bottom of the channel structure (32 is a the bottom of MP relabeled HR2 in Fig. 7).	Claim 29, Kadota in view of Park discloses the 3D memory device of claim 23, wherein the high-k dielectric layer (high-k taught by Park) extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (35 extends in a vertical direction which is perpendicular to contacting surface of 34b and 33).
	Claim 30, Kadota discloses (Fig. 6) a three-dimensional (3D) memory device, comprising: 	a memory stack (33/34, insulating layers/interconnect layers, Para [005]) comprising interleaved conductive layers (34 has conductor layers, Para [0056]) and dielectric layers (33); and 	a channel structure (MP, memory pillar, Para [0057]) extending vertically through the memory stack (MP extends vertically through 33/34)  and comprising:	a dielectric layer (35, block insulating film, Para [0058]) disposed continuously along a sidewall of the channel structure (35 is disposed continuously along a sidewall of MP); 	wherein each of the conductive layers (34) comprises a gate electrode (34a, conductor of gate, Para [0067]) and an adhesive layer (34b, conductor for improving adhesion, Para [0056]) vertically between the gate electrode and at least one of the dielectric layers (34b is between 34a and 33) and the dielectric layer extends along a direction perpendicular to a contacting surface between the adhesive layer and the at least one of the dielectric layers (35 extends in a vertical direction which is perpendicular to contacting surface of 34b and 33) and		wherein the adhesive layer is in direct contact with the gate electrode, the dielectric layer, and the at least one of the dielectric layers (34b is in direct contact with 34a, 35, and 33).	Kadota does not explicitly disclose a high dielectric constant (high-k) dielectric layer, a memory film over the high-k dielectric layer along the sidewall of the channel structure, the memory film comprising a tunneling layer, a storage layer, and a blocking layer; and a semiconductor channel over the memory film along the sidewall of the channel structure.	However, Park discloses (Fig. 17) a memory film (152/154/156b, tunneling layer/charge storage layer/blocking layer, Para [0134]) over (152/154/156b over 156a) a high-k dielectric layer (156a, high-k layer which may be zirconium oxide, Para [0099], [0135]) along the sidewall of (152/154/156b are along sidewall of 150/160) a channel structure (150/160, gate dielectric/channel region, Para [0134]), the memory film (152/154/156b) comprising a tunneling layer (152), a storage layer (154), and a blocking layer (156b); and a semiconductor channel (160, channel region, Para [0134]) over the memory film (160 over 152/154/156b) along the sidewall of the channel structure (160 is along sidewalls of 150/160).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the memory film and channel structures of Park to the device of Kadota as it protection from oxidation which improves reliability (Park, Para [0164]).	Claim 31, Kadota in view of Park discloses the 3D memory device of claim 30, wherein the high-k dielectric layer comprises zirconium oxide (Park discloses blocking layer 156a may be zirconium oxide, Para [0099]).
	Claim 33, Kadota in view of Park discloses the 3D memory device of claim 30, wherein the high-k dielectric layer (as taught by Park) does not extend between the gate electrode and the at least one of the dielectric layers (35 does not extend between 35a and 33).
	Claim 34, Kadota in view of Park discloses the 3D memory device of claim 30.	Park discloses wherein the memory film (152/154/156b, tunneling layer/charge storage layer/blocking layer, Para [0134]) comprises a blocking layer (156b), a storage layer (154), and a tunneling layer (152).
Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (US 2021/0066339) in view of Park (US 2015/0132915) as applied to claim 1 above, and further view of Fukuzumi (US Pat. No. 9,397,109).	Claim 7, Kadota in view of Park discloses the 3D memory device of claim 1.	Kadota in view of Park does not explicitly disclose wherein the memory stack comprises a lower memory deck and an upper memory deck; and the channel structure comprises a lower channel structure extending vertically through the lower memory deck, and an upper channel structure extending vertically through the upper memory deck.	However, Fukuzumi discloses (Figs. 2-3) wherein 	the memory stack (100 stacked body, Col. 2, lines: 27-32) comprises a lower memory deck (11, first stacked portion lower stacked body, Col. 2, lines: 46-48) and an upper memory deck (12, second stacked portion upper stacked body, Col. 2, lines: 57-60); and Atty. Dkt. No. 10018-01-0117-US- 23 - 	a channel structure (CL columns, Col. 3, lines: 34-37) comprises a lower channel structure extending vertically through the lower memory deck (portion of CL extending through 11 is considered lower channel), and an upper channel structure extending vertically through the upper memory deck (portion of CL extending through 12 is considered upper channel).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual layer memory stack with intermediate layer of Fukuzumi as it prevents yield reduction even in the case of axis misalignment (Fukuzumi, Col 6. Lines: 65-57, Col. 7, lines: 1-20).	Claim 27, Kadota in view of Park discloses the 3D memory device of claim 23.	Kadota in view of Park does not explicitly disclose wherein the memory stack comprises a lower memory deck and an upper memory deck; and the channel structure comprises a lower channel structure extending vertically through the lower memory deck, and an upper channel structure extending vertically through the upper memory deck.	However, Fukuzumi discloses (Figs. 2-3) wherein 	the memory stack (100 stacked body, Col. 2, lines: 27-32) comprises a lower memory deck (11, first stacked portion lower stacked body, Col. 2, lines: 46-48) and an upper memory deck (12, second stacked portion upper stacked body, Col. 2, lines: 57-60); and Atty. Dkt. No. 10018-01-0117-US- 23 - 	a channel structure (CL columns, Col. 3, lines: 34-37) comprises a lower channel structure extending vertically through the lower memory deck (portion of CL extending through 11 is considered lower channel), and an upper channel structure extending vertically through the upper memory deck (portion of CL extending through 12 is considered upper channel).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the dual layer memory stack with intermediate layer of Fukuzumi as it prevents yield reduction even in the case of axis misalignment (Fukuzumi, Col 6. Lines: 65-57, Col. 7, lines: 1-20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819